Per Curiam.
Defendant’s sole assignment of error is that the court erred in pronouncing an excessive, cruel and unreasonable punishment and the record proper does not support the judgment as set out.
Defendant’s plea of nolo contendere to the three felony counts permitted the judge to impose sentences totaling 30 years. G.S. 14-2, G.S. 14-54, G.S. 14-70 and G.S. 14-72; State v. Cooper, 256 N.C. 372, 124 S.E. 2d 91. “When punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.” State v. Davis, 267 N.C. 126, 147 S.E. 2d 570. The sentences imposed were well within the statutory limits.
The record reveals that defendant was aware of the sentences that could be imposed before his plea of guilty was entered.
We have also carefully reviewed the record proper, and can find no reversible error on the face of the record.
No error.